Citation Nr: 0311772	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  93-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for left and right ear 
hearing loss, to include tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh

INTRODUCTION

The veteran served on active duty which was characterized as 
being honorable or under honorable conditions from September 
1966 to September 1969 and from July 1970 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
applications to reopen his previously denied claims of 
entitlement to service connection for a chronic skin disorder 
and bilateral hearing loss (to include tinnitus) for failure 
to submit new and material evidence.  The case was remanded 
for evidentiary and procedural development in August 1995 and 
again in October 1998.  In an October 2002 decision the Board 
determined that new and material evidence had been submitted 
with respect to these issues and reopened the claims for a de 
novo review on the merits.  

After reopening the aforementioned claims, the Board 
undertook additional development of the aforementioned issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect.  Specifically, pursuant to the 
Board's development memorandum, the veteran was scheduled for 
dermatological and audiological examinations so that nexus 
opinions could be obtained in order to determine the 
relationship, if any, between his claimed skin disorder, 
bilateral hearing loss and tinnitus and his period of 
military service.  The examinations were conducted in 
February 2003 and March 2003 and the reports of these 
examinations have been associated with the claims file.  
Thereafter, the claims file was returned to the Board in May 
2003.
REMAND

During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
Therefore, the case should be remanded to the RO for 
development in compliance with the Court's decision in order 
to circumvent commission of any procedural defects.

We further find that the March 2003 dermatological 
examination is inadequate because incomplete answers were 
obtained with respect to questions which had been presented 
in our development memorandum pertaining whether a nexus 
existed between the veteran's dermatological diagnoses and 
his period of military service.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
applied in the development of the 
claim.

2.  The RO should contact Amy A. 
Vaughan, M.D., of Yarborough and 
Vaughan Dermatology Associates, Inc., 
Huntington, West Virginia, and request 
that she review the veteran's medical 
history as contained in his claims file 
and her examination report of March 
2003, showing that the veteran was 
diagnosed with  tinea pedis, seborrheic 
keratosis, prurigo and seborrheic 
dermatitis.  Thereafter, Dr. Vaughan 
should be asked to provide an addendum 
to her report which answers the 
following questions as they pertain to 
each of the veteran's dermatological 
diagnoses:



(a.)  Is it at least as 
likely as not that the 
veteran's diagnosis of 
tinea pedis is the result 
of exposure to industrial 
chemicals, lubricants and 
other substances related to 
the maintenance and repair 
of automotive machinery 
during the period from 1966 
to 1974?

(b.)  Is it at least as 
likely as not that the 
veteran's diagnosis of 
seborrheic keratosis is the 
result of exposure to 
industrial chemicals, 
lubricants and other 
substances related to the 
maintenance and repair of 
automotive machinery during 
the period from 1966 to 
1974?

(c.)  Is it at least as 
likely as not that the 
veteran's diagnosis of 
prurigo is the result of 
exposure to industrial 
chemicals, lubricants and 
other substances related to 
the maintenance and repair 
of automotive machinery 
during the period from 1966 
to 1974?

(d.)  Is it at least as 
likely as not that the 
veteran's diagnosis of 
seborrheic dermatitis is 
the result of exposure to 
industrial chemicals, 
lubricants and other 
substances related to the 
maintenance and repair of 
automotive machinery during 
the period from 1966 to 
1974?

3.  After all development has been 
completed in accordance with VCAA, the 
RO should perform the following 
actions: 

(a.)  Readjudicate the 
veteran's claim of 
entitlement to service 
connection for bilateral 
hearing loss and tinnitus.

(b.)  Readjudicate the 
veteran's claim of 
entitlement to service 
connection for a chronic 
skin disorder.

4.   If the claim is not resolved to 
the satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


